                      Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 1 of 47
                                                                                                            EXHIBIT A


DATE OF TRANSLATION:                      15-May-20
                                          DEMANDA GREEN ENTERPRISES - RADICADA
ELECTRONIC FILE NAME:
                                          (00580557xA9C01)
SOURCE LANGUAGE:                          Spanish
TARGET LANGUAGE:                          English
TRANSPERFECT JOB ID:                      US0703007
TransPerfect is globally certified under the standards ISO 9001:2015 and ISO 17100:2015. This
Translation Certificate confirms the included documents have been completed in conformance with the
Quality Management System documented in its ISO process maps and are, to the best knowledge and
belief of all TransPerfect employees engaged on the project, full and accurate translations of the source
material.
TCert v. 2.0
           Case 3:20-cv-01243-JAG Document
                        MZ2020CV00371        1-3 6:01:00
                                      04/23/2020  Filed 05/26/20
                                                         p.m. Page 1Page
                                                                     of 11 2 of 47


                                   COMMONWEALTH OF PUERTO RICO
                                           DISTRICT COURT
                                   SUPERIOR CHAMBER OF MAYAGÜEZ



GREEN ENTERPRISES, LLC                                         CIVIL NO.

                        PLAINTIFF
                                                               MATTER:
                             v.
                                                               DECLARATORY JUDGMENT;
DUAL CORPORATE RISKS LIMITED; HISCOX                           BREACH OF INSURANCE
SYNDICATES LIMITED AT LLOYD’S OF LONDON;                       CONTRACT;
XL CATLIN LLOYD’S SYNDICATE 2003; AMLIN                        COLLECTION OF FUNDS; DAMAGES
LLOYD’S SYNDICATE 2001; CANOPIUS LLOYD’S                       AND LOSSES
SYNDICATE 4444; NOA LLOYD’S SYNDICATE 3902;
BLENHEIM LLOYD’S SYNDICATE 5886; BRIT
LLOYD’S   SYNDICATE      2987/2988; CORRIE
BAUCKHAM BATTS LIMITED; LIMEBRIDGE LLC;
WILFREDO FIGUEROA NAZARIO; INSURANCE
COMPANIES A, B, C AND D.

                      DEFENDANTS

   ORIENTAL BANK; UNIVERSAL FINANCE, INC.

                 INTERESTED PARTIES

                                                     CLAIM
TO THE HONORABLE COURT:
        The plaintiff, Green Enterprises, LLC, hereby APPEARS through the undersigned legal representative
and very respectfully SETS FORTH, ALLEGES and REQUESTS:
                                                        I.
                                                 THE PARTIES
        1.      The plaintiff Green Enterprises LLC (hereinafter Green Enterprises) is a limited liability company
organized under the laws of Puerto Rico to engage in the tire recycling business in Puerto Rico. Its address is MS
57 Vía Arcoíris, Urb. Mansión del Sol, Sabana Seca, Puerto Rico 00653.
        2.      The defendant Dual Corporate Risks Limited (hereinafter Dual Aqua) is a company registered in
the United Kingdom under number 4160680 and in its capacity as “Underwriter Coverholder” was authorized by
the London Insurers Syndicate, to be described below, to underwrite in its name the insurance policy issued in this
case in favor of the plaintiff Green Enterprises, all under “Unique Market Reference” numbers B0429BA1903524
and 526.
         Case 3:20-cv-01243-JAG Document
                      MZ2020CV00371        1-3 6:01:00
                                    04/23/2020  Filed 05/26/20
                                                       p.m. Page 2Page
                                                                   of 11 3 of 47



For purposes of the Puerto Rico Insurance Code, the plaintiff Dual Aqua is considered an insurance company not
authorized in Puerto Rico and ineligible to issue surplus lines insurance. Its address is One Creechurch Place,
London EC3A 5AF, United Kingdom.
        3.      The defendants Hiscox Syndicates Limited at Lloyd’s of London; Xl Catlin Lloyd’s Syndicate
2003; Amlin Lloyd’s Syndicate 2001; Canopius Lloyd’s Syndicate 4444; Noa Lloyd’s Syndicate 3902; Blenheim
Lloyd’s Syndicate 5886; Brit Lloyd’s Syndicate 2987/2988 (hereinafter identified jointly as the “Insurers
Syndicate”) are Insurers Syndicates of Lloyd’s of London, which, through the defendant Dual Aqua, and with the
participation of all the defendants, issued the insurance policy to which this case refers in favor of the plaintiff
Green Enterprises. For purposes of the Puerto Rico Insurance Code, the Insurers Syndicate is considered an
insurance company not authorized in Puerto Rico and ineligible to issue surplus lines insurance.
        4.      The defendant Corrie Bauckham Batts Limited (hereinafter “CBB”) is a United Kingdom
company engaged in insurance brokerage, which, together with all the defendants, participated in the efforts to
obtain, sell and underwrite the insurance policy to which this case refers. CBB is not licensed to act as a producer,
Authorized Representative or General Agent for the insurance business in Puerto Rico. Its address is Suite 405,
The Loom, 14 Growers Walk, London E1 8PY, United Kingdom.
        5.      The defendant Lime Bridge LLC (hereinafter “Lime Bridge”) is a limited liability company
organized under the laws of Puerto Rico, licensed by the Puerto Rico Insurance Commission for the production
and brokerage of surplus lines insurance policies, which, together with all the defendants, participated in the
efforts to obtain, sell and underwrite the insurance policy to which this case refers. Its address is 1605 Avenida
Ponce De León, Suite 211, San Juan, Puerto Rico 00912.
        6.      The defendant Wilfredo Figueroa Nazario (hereinafter Figueroa) is an individual, of legal age,
residing in Puerto Rico and licensed by the Puerto Rico Insurance Commission to act as Producer or Authorized
Insurance Representative in Puerto Rico, who, together with all the defendants, participated in the efforts to obtain,
sell and underwrite the insurance policy to which this case refers. His address is: P.O. Box 79656, Carolina, P.R.
00984-9656.




                                                          2
            Case 3:20-cv-01243-JAG Document
                         MZ2020CV00371        1-3 6:01:00
                                       04/23/2020  Filed 05/26/20
                                                          p.m. Page 3Page
                                                                      of 11 4 of 47



        7.       The defendants Insurance Companies A, B, C and D are insurance companies of unknown name
that issued insurance policies to cover damages and losses that might be caused to their clients or to third parties
by defendants Dual Aqua, CBB and Lime Bridge and defendant Figueroa in their actions as insurance brokers,
producers, agents or authorized representatives or as a result of their business activities or their fraudulent or
negligent actions with respect to obtaining, selling and underwriting the insurance policy issued in favor of Green
Enterprises to which this case refers.
                                                           II.
                                             INTERESTED PARTIES
        8.       Oriental Bank is a financial institution authorized to do business in Puerto Rico and an additional
insured under the insurance policy referenced in this claim, and therefore is an indispensable party and has an
interest in the results of this claim. Its physical address is: 254 Muñoz Rivera Ave., Oriental Center, Hato Rey,
P.R. 00918.
        9.       Universal Finance, Inc. is an insurance premium financing company organized under the laws of
Puerto Rico, which financed the plaintiff for part of the premium to obtain the insurance policy to which this case
refers. It is an indispensable party in this case as it has a preferential right to collect the benefits of the insurance
policy to which it refers, the premium not accrued, and the amount owed from the financing. Its address is: P.O.
Box 71493, San Juan, P.R. 00936-8593.
                                                          III.
                                                     THE FACTS
        10.      The Government of Puerto Rico has created programs that promote the elimination and collection
of discarded motor vehicle tires to prevent the spread of infectious diseases, such as dengue and chikungunya, as
part of the government’s interest to promote public health.
        11.      The plaintiff Green Enterprises was created to engage in the business of tire recycling in Puerto
Rico, sponsored by the Government of Puerto Rico. To that end, Green Enterprises proposed to use a new
technology that would pulverize tires discarded and collected as a result of the Puerto Rican Government tire
recycling program, for reuse and conversion to raw materials for road asphalt, boiler fuel and other similar
products.




                                                           3
         Case 3:20-cv-01243-JAG Document
                      MZ2020CV00371        1-3 6:01:00
                                    04/23/2020  Filed 05/26/20
                                                       p.m. Page 4Page
                                                                   of 11 5 of 47



        12.      To site its recycling plant, Green Enterprises leased from the Puerto Rican Government’s
Compañía de Fomento Industrial (hereinafter PRIDCO) the plant where the former Hanes factory was located in
the Carenero Industrial Park in Guánica, Puerto Rico.
        13.      For remodeling the plant and purchasing the necessary equipment, Green Enterprises obtained
bank financing from Oriental Bank, with the endorsement of the United States Small Business Administration
(hereinafter SBA).
        14.      Further, for the recycling process, Green Enterprises purchased a rubber crushing machine from a
manufacturer in China at a cost of 6.5 million dollars, as well as other equipment needed to operate the business.
        15.      As part of the bank financing requirements, for a cost of 150,000 dollars, Green Enterprises
acquired from the defendants insurance policy number DCC- 1903971/ACC-1903971 issued by Dual Aqua and
the Insurers Syndicate to cover damages and losses that might be incurred by the building leased from PRIDCO,
and the acquired machinery and equipment.
        16.      Green Enterprises fulfilled all requirements and requests issued by the defendants to issue the
policy, all to the satisfaction of the defendants, who issued the insurance policy requested by the plaintiff.
        17.      The aforementioned insurance policy covers losses incurred by the building, up to a maximum of
One million dollars, and losses incurred by the acquired machinery and equipment, up to a maximum of
6.5 million dollars, due to fire, vandalism, hurricane or earthquake, and other risks.
        18.      Further, said insurance policy had a term of October 22, 2019 to October 22, 2020 and included
as additional insureds Oriental Bank and the SBA, as well as the plaintiff Green Enterprises.
        19.      In addition to damages for loss of the building and machinery, and the possible occurrence of an
incident covered by the policy, the policy also provided coverage of the expenses of cleaning of pollutants,
collecting rubble and preparing the insurance company’s claim, among other additional coverages.




                                                           4
         Case 3:20-cv-01243-JAG Document
                      MZ2020CV00371        1-3 6:01:00
                                    04/23/2020  Filed 05/26/20
                                                       p.m. Page 5Page
                                                                   of 11 6 of 47



        20.      For underwriting the insurance policy in question, none of the defendants who intervened in the
measures to obtain, sell and underwrite it requested that plaintiff Green Enterprises complete a written application
or any written questionnaire or document related to operation of the business or any aspect thereof or of the
property or risk to be insured.
        21.      In fact, prior to issuing and underwriting the policy, none of the defendants requested plaintiff
Green Enterprises to have any fire extinguishing system installed, operating or functioning as a condition for
underwriting or validity.
        22.      On the contrary, when making efforts to obtain, sell and underwrite the insurance policy in
question, all the defendants knew or should have known that the Green Enterprises plant had not commenced
operations and was in the process of renovation, construction and installation, and assembly of the equipment and
machinery.
        23.      Thus, on November 14, 2019, prior to commencing operations, while the building’s renovation
was in the process of completion and the recently acquired machinery was in the process of assembly, a fire of
immense proportion occurred in the insured property that resulted in total destruction of the building and all
equipment inside, including the new machinery in the process of assembly. To date, the cause of the fire in
question is unknown.
        24.      As a result, all defendants were notified of the incident on the same day as its occurrence.
        25.      Further, on November 21, 2019, plaintiff Green Enterprises formally filed written claim to
defendants Dual Aqua and the Insurers Syndicate for payment for the damage caused by the fire to the building
and insured machinery, as well as a funds advance to cover the expenses of preparing the claim, disposing of the
rubble and cleaning pollutants, all consistent with the terms and conditions set forth in the insurance policy.
        26.      Similarly, on November 22, 2019, Oriental Bank forwarded its written claim to defendants Dual
Aqua and the Insurers Syndicate, also claiming payment for the benefits of the insurance policy in question.




                                                          5
         Case 3:20-cv-01243-JAG Document
                      MZ2020CV00371        1-3 6:01:00
                                    04/23/2020  Filed 05/26/20
                                                       p.m. Page 6Page
                                                                   of 11 7 of 47



        27.     As part of its claim, plaintiff Green Enterprises provided Dual Aqua and the Insurers Syndicate
and its adjusters with all requested documents and all necessary cooperation for an adequate investigation and
claim adjustment, including complete access to the building and destroyed machinery for inspection and
assessment by the adjusters, as well as the corresponding invoices and loss estimates.
        28.     Notwithstanding the above, on December 20, 2019, Dual Aqua and the Insurers Syndicate sent a
communication to the plaintiff setting forth that: 1) to complete the assessment and claim adjustment, they needed
to interview under oath a Green Enterprises official with knowledge of the events and additional documents;
2) they refused the funds advance requested by the plaintiff for cleaning expenses and disposal of rubble; and
3) they expressed the intent to reserve the right to deny coverage for payment of the claimed loss, on the argument
that Green Enterprises engaged in misrepresentation by supposedly stating, at the time it requested the insurance
policy, that the building to be insured had an automated fire extinguishing system (sprinklers) that was in
operation and functioning.
        29.     On January 7, 2020, the plaintiff sent a communication refuting the charges of misrepresentation
and insisting on its right to be compensated for losses claimed under the insurance policy in question. However,
trusting in the defendants’ good faith, the plaintiff continued cooperating with defendants Dual Aqua and the
Insurers Syndicate, and on February 14, 2020, permitted their agents or representatives to interview the Green
Enterprises Chairman and his principal advisor under oath, after Green Enterprises had, for that purpose, provided
all the abundant additional documentation requested in the communication of December 20, 2019 and other
subsequent communications.
        30.     On April 20, 2020, after the 90-day deadline for completing the claim adjustment process on
November 21, 2019, defendants Dual Aqua and the Insurers Syndicate sent the plaintiff a communication denying
coverage for the claimed losses on the same grounds as outlined previously, i.e., because the plaintiff had
allegedly engaged in misrepresentation during the acquisition and underwriting of the insurance policy in question.




                                                         6
         Case 3:20-cv-01243-JAG Document
                      MZ2020CV00371        1-3 6:01:00
                                    04/23/2020  Filed 05/26/20
                                                       p.m. Page 7Page
                                                                   of 11 8 of 47



        31.     In the letter of April 20, 2020, Dual Aqua and the Insurers Syndicate again adduced that when
applying for the insurance policy, the plaintiff had represented to them that the building to be insured had an
automatic fire extinguishing system (sprinklers) that was operating and functioning, while that was not true. They
alleged that had they known that statement was false, they would not have insured the risk nor issued the
insurance policy in question.
        32.     However, defendants Dual Aqua and the Insurers Syndicate refused to cover the claimed loss
despite it not being true that plaintiff Green Enterprises had provided false information when applying for the
insurance policy and despite knowing when selling and issuing the policy that Green Enterprises had not
commenced operations in the insured building, as it was still undergoing remodeling.
        33.     Even worse, said denial of coverage for payment of the claimed losses was done by Dual Aqua
and the Insurers Syndicate in full knowledge that none of the defendants had requested information from the
plaintiff on the operation or functioning of the fire extinguishing system when issuing the policy and knowing that
the underwriting or term of the policy was not contingent upon the installation, operation or functioning of any
specific fire extinguishing system.
        34.     What is more, said coverage for payment of the claim was denied despite the fact that defendants
Dual Aqua and the Insurers Syndicate knew that no automatic fire extinguishing system (sprinklers) had
extinguished the fire or prevented the loss incurred by the insured property under the circumstances in which the
incident occurred.
        35.     Thus, the denial of coverage by defendants Dual Aqua and the Insurers Syndicate is merely an
excuse to breach their obligations under the insurance policy and to avoid paying the multi-million-dollar losses
incurred by the plaintiff, in blatant violation of the terms and conditions of the insurance policy and the Puerto
Rico Insurance Code.
        36.     Not consistent [sic] with their blatant violation of the terms and conditions of the insurance policy
issued in favor of the plaintiff, in their letter of April 20, 2020, defendants Dual Aqua and the Insurers Syndicate
also seek to coerce and deprive the plaintiff of its right to challenge the denial of coverage and to file claim with
the Court for its rights under the policy, seeking to impose an arbitration process to clarify the dispute, contrary to
Article 11.190 of the Puerto Rico Insurance Code, and consequently null as a matter of law.




                                                          7
         Case 3:20-cv-01243-JAG Document
                      MZ2020CV00371        1-3 6:01:00
                                    04/23/2020  Filed 05/26/20
                                                       p.m. Page 8Page
                                                                   of 11 9 of 47



                                                         IV.
                                             CAUSES FOR ACTION
A. First cause for action: Declaratory Judgment
        37.     The allegations set forth above are incorporated into and form part of this first cause for action.
        38.     Under the terms and conditions of the insurance policy issued in favor of plaintiff Green
Enterprises, defendants Dual Aqua and the Insurers Syndicate are required to provide coverage for payment of the
loss incurred by the building as a result of the fire, up to a maximum of One million dollars.
        39.     Further, under the terms and conditions of said insurance policy, defendants Dual Aqua and the
Insurers Syndicate are required to provide coverage for payment for the loss and destruction of the machinery and
equipment caused by the fire, up to a maximum of 6.5 million dollars.
        40.     Similarly, under the terms and conditions of the aforementioned policy, defendants Dual Aqua
and the Insurers Syndicate are required to provide coverage for payment for disposal of the rubble caused by the
fire and for cleaning the resulting pollutants, as well as for the expense of preparing the claim, up to the maximum
amounts set for that purpose.
        41.     Although the fire occurred during the policy term, was an incident covered thereby and there is
no valid legal reason to deny coverage, nor do any of the exclusions contained in the policy apply to the incident,
defendants Dual Aqua and the Insurers Syndicate have unjustifiably denied coverage and payment for the loss
incurred by plaintiff Green Enterprises as a result of the fire that occurred to the insured property on November 14,
2019.
        42.     Not consistent [sic] with the above, defendants Dual Aqua and the Insurers Syndicate also sought
to coerce and deprive the plaintiff of its right to challenge the denial of coverage and file claim with the Court for
its rights under the policy, seeking to impose an arbitration process to clarify the dispute, contrary to
Article 11.190 of the Puerto Rico Insurance Code, and consequently null as a matter of law.




                                                          8
          Case 3:20-cv-01243-JAG Document
                       MZ2020CV00371        1-3 6:01:00
                                     04/23/2020  Filed 05/26/20
                                                        p.m. Page 9Page
                                                                    of 1110 of 47



          43.    Therefore, pursuant to Rule 59 of the Puerto Rico Rules of Civil Procedure, this Honorable Court
must issue a judgment declaring the arbitration clause invoked by the aforementioned defendants null under the
Puerto Rico Insurance Code and providing that coverage exists under the insurance policy issued by Dual Aqua
and the Insurers Syndicate in favor of the plaintiff for losses incurred as a consequence of the fire that occurred on
November 14, 2019.
B.        Second cause for action: Breach of Contract and Collection of Funds
          44.    The allegations formulated above are incorporated into and form part of this second cause for
action.
          45.    Defendants Aqua Dual and the Insurers Syndicate have breached their contractual obligation to
pay the plaintiff for losses incurred by the insured property as a consequence of the fire in question.
          46.    Thus, it is necessary under the terms and conditions of the insurance policy issued in favor of
plaintiff Green Enterprises, that defendants Dual Aqua and the Insurers Syndicate be sentenced to pay for the loss
incurred by the building and the insured machinery as a consequence of the fire, which exceeds the maximum
insured limit of One million Dollars for the building and the maximum insured limit of 6.5 million dollars for the
machinery and equipment. Hence, pursuant to the insurance contract, defendants Dual Aqua and the Insurers
Syndicate must be sentenced to pay the plaintiff the amount corresponding to the maximum insured limit for said
losses, less the agreed-upon deductible.
          47.    Further, under the aforementioned policy, said defendants must be sentenced to pay the plaintiff
the amounts also covered by the insurance contract, corresponding to $10,000.00 for claim preparation expenses,
$25,000.00 for pollutant cleanup expenses and $375,000 for disposal of rubble, less the agreed-upon deductible
for said additional coverages.
C.        Third Cause for Action: damages and losses
          48.    Alternatively, defendants CBB and Lime Bridge and defendant Figueroa are jointly and severally
liable to plaintiff Green Enterprises for losses incurred as a consequence of the fire, since they blatantly breached
their contractual obligations, having acted fraudulently and negligently in their efforts to obtain, sell and
underwrite the insurance policy in question.




                                                          9
         Case 3:20-cv-01243-JAG Document
                      MZ2020CV00371        1-3 6:01:00
                                    04/23/2020  Filed 05/26/20    Page
                                                       p.m. Page 10 of 1111 of 47



        49.        Defendants CBB, Lime Bridge and Figueroa clearly knew that the building to be insured was
undergoing remodeling when executing the insurance policy and that the fire extinguishing system was not in
operation, but rather was in the process of installation at the time the insurance was requested. Thus, should the
denial of coverage by defendants Dual Aqua and the Insurers Syndicate prevail (which we deny), defendants CBB,
Lime Bridge and Figueroa are liable to the plaintiff for all damages incurred in negligently providing incorrect
information in the process of underwriting the insurance policy and inadequately and negligently discharging their
responsibilities and obligations to the plaintiff.
        50.        Further, defendants CBB, Lime Bridge and Figueroa failed to fulfill the requirements of the
Puerto Rico Insurance Code to obtain surplus lines insurance, they did not adequately advise plaintiff Green
Enterprises on obtaining and purchasing the insurance, they did not perform an adequate analysis of the risk
covered by the insurance nor of the conditions and circumstances of the property to be insured, and they
negligently provided erroneous or incomplete information for obtaining and purchasing the insurance. To that end,
they are also liable to the plaintiff for damages and losses caused, which are estimated at approximately Eight
Million dollars.
        51.        Pursuant to the above and consistent with the insurance policies that were in effect for covering
the fraudulent and negligent activities of their insureds, defendants Insurance Companies A, B, C and D are also
liable to plaintiff Green Enterprises for losses incurred as a consequence of the fraudulent and negligent breaches
and actions of their insureds Dual Aqua, CBB, Lime Bridge and Figueroa, which are estimated at approximately
Eight Million Dollars.
                                                          V.
                                   RIGHTS OF THE INTERESTED PARTIES
        52.        As part of the financing for renovating the building and purchasing the equipment and machinery
needed to operate the recycling business, Oriental Bank disbursed to plaintiff Green Enterprises principal of
approximately 3.7 million dollars.




                                                          10
         Case 3:20-cv-01243-JAG Document
                      MZ2020CV00371        1-3 6:01:00
                                    04/23/2020  Filed 05/26/20    Page
                                                       p.m. Page 11 of 1112 of 47



To that end, plaintiff Green Enterprises provided to Oriental Bank, as collateral loan guarantee, a lien on the
machinery and equipment the plaintiff acquired that was destroyed as a consequence of the fire. Therefore, under
the terms and conditions of the insurance policy in question and in its capacity as additional insured, Oriental
Bank has an interest in the benefits of the insurance policy issued by Dual Aqua and the Insurers Syndicate to
collect its outstanding loan or, alternatively, to also constitute itself as a harmed party for the fraudulent and
negligent actions of the defendants, with right to be compensated for damages incurred.
        53.      Finally, pursuant to the agreement for financing the premium to acquire the insurance policy to
which this case refers, Universal Finance, Inc. has a preferred right to receive from Dual Aqua and the Insurers
Syndicate the amount totaling the non-accrued premium, as well as the outstanding balance of the financing,
totaling approximately $166,000.00.
        IN VIEW OF ALL THE ABOVE, this Honorable Court is respectfully requested to declare this claim
as ADMISSIBLE and, consequently, to sentence all defendants to pay the plaintiff the amount of the damages and
losses claimed, plus the corresponding costs, expenses and attorney fees.
        RESPECTFULLY SUBMITTED.
        WE CERTIFY that this instrument was submitted electronically through the Unified Case Management
and Administration System (Sistema Unificado de Manejo y Administración de Casos, SUMAC), which notifies
the parties’ attorneys.
        San Juan, Puerto Rico, this day, April 23, 2020.


                                                           BUFETE ANDRÉU & SAGARDÍA
                                                           261 Ave. Domenech
                                                           San Juan, P.R. 00918
                                                           Tel.   (787) 754-1777/(787) 763-8044
                                                           Fax.   (787) 763-8045


                                                            s/JOSÉ A. ANDRÉU FUENTES
                                                            jaf@andreu-sagardia.com
                                                            T. S. (Tribunal Supremo [Supreme Court]) No./R.U.A.
                                                            (Registro Único de Abogados y Abogadas [Registry of
                                                            Attorneys]) 9088




                                                           11
         MZ2020CV00371 23/04/2020
   Case 3:20-cv-01243-JAG Document06:01:00 pm
                                   1-3 Filed  Página 1Page
                                             05/26/20 de 1113 of 47



                      ESTADO LIBRE ASOCIADO DE PUERTO RICO
                         TRIBUNAL DE PRIMERA INSTANCIA
                          SALA SUPERIOR DE MAYAGUEZ




 GREEN ENTERPRISES, LLC                                 CIVIL NÚM.

                  DEMANDANTE
                                                        ASUNTOS:
                         v.
                                                        SENTENCIA DECLARATORIA;
 DUAL CORPORATE RISKS LIMITED; HISCOX                   INCUMPLIMIENTO DE
 SYNDICATES LIMITED AT LLOYD’S OF                       CONTRATO DE SEGUROS;
 LONDON; XL CATLIN LLOYD’S SYNDICATE                    COBRO DE DINERO; DAÑOS Y
 2003; AMLIN LLOYD’S SYNDICATE 2001;                    PERJUICIOS
 CANOPIUS LLOYD’S SYNDICATE 4444; NOA
 LLOYD’S SYNDICATE 3902; BLENHEIM
 LLOYD’S SYNDICATE 5886; BRIT LLOYD’S
 SYNDICATE 2987/2988; CORRIE BAUCKHAM
 BATTS LIMITED; LIMEBRIDGE LLC; WILFREDO
 FIGUEROA       NAZARIO;      COMPAÑÍAS
 ASEGURADORAS A, B, C Y D.

                  DEMANDADOS

 ORIENTAL BANK; UNIVERSAL FINANCE, INC.

              PARTES CON INTERÉS


                                         DEMANDA

AL HONORABLE TRIBUNAL:

       COMPARECE la parte demandante, Green Enterprises, LLC, por conducto de la

representación legal que suscribe y, muy respetuosamente EXPONE, ALEGA y SOLICITA:

                                                   I.

                                          LAS PARTES

       1.     La demandante Green Enterprises LLC (en adelante Green Enterprises) es una

compañía de responsabilidad limitada organizada bajo las leyes de Puerto Rico para dedicarse al

negocio de reciclaje de neumáticos en Puerto Rico. Su dirección es en MS 57 Vía Arcoíris, Urb.

Mansión del Sol, Sabana Seca, Puerto Rico 00653.

       2.     La demandada Dual Corporate Risks Limited (en adelante Dual Aqua) es una

compañía registrada en el Reino Unido bajo el número 4160680 y en su condición de “Underwriter

Coverholder” fue autorizada por el Sindicato de Aseguradoras de Londres que mas adelante se

describe, a suscribir a su nombre la póliza de seguro emitida en el presente caso a favor de la

demandante Green Enterprises, todo ello bajo el “Unique Market Reference” números
         MZ2020CV00371 23/04/2020
   Case 3:20-cv-01243-JAG Document06:01:00 pm
                                   1-3 Filed  Página 2Page
                                             05/26/20 de 1114 of 47




B0429BA1903524 y 526. Para efectos del Código de Seguros de Puerto Rico la demandada Dual

Aqua se considera una compañía aseguradora no autorizada en Puerto Rico e inelegible para emitir

seguros de líneas excedentes. Su dirección es en One Creechurch Place, London EC3A 5AF, United

Kingdom.

       3.      Las demandadas Hiscox Syndicates Limited at Lloyd’s of London; Xl Catlin Lloyd’s

Syndicate 2003; Amlin Lloyd’s Syndicate 2001; Canopius Lloyd’s Syndicate 4444; Noa Lloyd’s

Syndicate 3902; Blenheim Lloyd’s Syndicate 5886; Brit Lloyd’s Syndicate 2987/2988 (en adelante

identificadas en conjunto como el “Sindicato de Aseguradoras”) son Sindicatos de Aseguradoras de

Lloyd’s of London que, por conducto de la demandada Dual Aqua, y con la participación de todos

los demandados, emitió a favor de la demandante Green Enterprises la póliza de seguro a que se

refiere el presente caso. Para efectos del Código de Seguros de Puerto Rico el Sindicato de

Aseguradoras se considera una compañía aseguradora no autorizada en Puerto Rico e inelegible para

emitir seguros de líneas excedentes.

       4.      La demandada Corrie Bauckham Batts Limited (en adelante “CBB”) es una compañía

del Reino Unido dedicada al corretaje de seguros que, junto a todos lo demandados, participó en las

gestiones para la obtención, venta y suscripción de la póliza de seguro a que se refiere el presente

caso. CBB no tiene licencia para desempeñarse como productor, Representante Autorizado o Agente

General para el negocio de seguros en Puerto Rico. Su dirección es en Suite 405, The Loom, 14

Growers Walk, London E1 8PY, United Kingdom.

       5.      La demandada Lime Bridge LLC (en adelante “Lime Bridge”) es una compañía de

responsabilidad limitada organizada bajo las leyes de Puerto Rico, con licencia del Comisionado de

Seguros de Puerto Rico para la producción y corretaje de pólizas de seguro de líneas excedentes que,

junto a todos los demandados, participó en las gestiones para la obtención, venta y suscripción de la

póliza de seguro a que se refiere el presente caso. Su dirección es en 1605 Avenida Ponce De León,

Suite 211, San Juan, Puerto Rico 00912.

       6.      El demandado Wilfredo Figueroa Nazario (en adelante Figueroa) es una persona

natural, mayor de edad, residente de Puerto Rico y con licencia del Comisionado de Seguros de Puerto

Rico para desempeñarse como Productor o Representante Autorizado de Seguros en Puerto Rico que,

junto a todos los demandados, participó en las gestiones para la obtención, venta y suscripción de la

póliza de seguro a que se refiere el presente caso. Su dirección es: P.O. Box 79656, Carolina, P.R.
                                                 2
         MZ2020CV00371 23/04/2020
   Case 3:20-cv-01243-JAG Document06:01:00 pm
                                   1-3 Filed  Página 3Page
                                             05/26/20 de 1115 of 47




00984-9656.

       7.      Las demandadas Compañías Aseguradoras A, B, C y D son compañías de seguro de

nombre desconocido que emitieron pólizas de seguro para responder por los daños y perjuicios que

pudieran ocasionar a sus clientes o a terceras personas las demandadas Dual Aqua, CBB y Lime

Bridge y el demandado Figueroa en su desempeño como corredores de seguro, productores de seguro,

agentes de seguros o representantes autorizados de seguro o como resultado de sus gestiones de

negocios o actuaciones culposas o negligentes en relación a la obtención, venta y suscripción de la

póliza de seguro emitida a favor de Green Enterprises a que se refiere el presente caso.

                                                      II.

                                      PARTES CON INTERÉS


       8.      Oriental Bank es una institución financiera autorizada a hacer negocios en Puerto Rico

y asegurada adicional bajo la póliza de seguros objeto de esta demanda, por lo que es parte

indispensable y tiene un interés en el resultado de la presente reclamación. Su dirección física es:

254 Muñoz Rivera Ave., Oriental Center, Hato Rey, P.R. 00918.

       9.      Universal Finance, Inc. es una compañía de financiamiento de primas de seguros

organizada bajo las leyes de Puerto Rico y quién le financió a la demandante parte de la prima para

la obtención de la póliza de seguro a que se refiere el presente caso. Es una parte indispensable en

este caso pues tiene un derecho preferente a cobrar de los beneficios de la póliza de seguro a que se

refiere el mismo, la prima no devengada y la cantidad adeudada del financiamiento. Su dirección es:

P.O. Box 71493, San Juan, P.R. 00936-8593.

                                                   III.

                                            LOS HECHOS


       10.     El Gobierno de Puerto Rico ha creado programas que promueven la eliminación y

recogido de neumáticos desechados de vehículos de motor para evitar la propagación de

enfermedades infecciosas, como lo es el dengue y el chikungunya, como parte de un interés

gubernamental apremiante de salud pública.

       11.     La demandante Green Enterprises se creó para dedicarse al negocio de reciclaje de

neumáticos en Puerto Rico, con el auspicio del Gobierno de Puerto Rico. Para ello, Green Enterprises

se proponía utilizar una nueva tecnología que permitiera pulverizar los neumáticos desechados y

                                                  3
         MZ2020CV00371 23/04/2020
   Case 3:20-cv-01243-JAG Document06:01:00 pm
                                   1-3 Filed  Página 4Page
                                             05/26/20 de 1116 of 47




recogidos como resultado del programa de reciclaje de neumáticos del Gobierno de Puerto Rico, para

reutilizarlos y convertirlos en materia prima para asfalto para carreteras, combustión de calderas y

otros productos similares.

       12.     Para ubicar su planta de reciclaje, Green Enterprises arrendó a la Compañía de

Fomento Industrial del Gobierno de Puerto Rico (en adelante PRIDCO) la planta donde ubicaba la

antigua fábrica Hanes en el Parque Industrial Carenero en Guánica, Puerto Rico.

       13.     Para la remodelación de la planta y la compra de los equipos necesarios, Green

Enterprises obtuvo un financiamiento bancario de parte de Oriental Bank, con el auspicio de la

Administración de Pequeños Negocios de Estados Unidos (en adelante SBA).

       14.     Además, para el proceso de reciclaje, Green Enterprises obtuvo mediante compra una

máquina trituradora de gomas de un manufacturero en China a un costo de 6.5 millones de dólares,

así como otros equipos necesarios para la operación del negocio.

       15.     Como parte de los requisitos del financiamiento bancario, a un costo de 150 mil

dólares, Green Enterprises adquirió de las demandadas la póliza de seguro número DCC-

1903971/ACC-1903971 emitida por Dual Aqua y el Sindicato de Aseguradoras para cubrir los daños

y la pérdida que pudiera sufrir el edificio arrendado a PRIDCO, y la maquinaria y el equipo adquirido.

       16.     Green Enterprises cumplió con todos los requerimientos y requisitos notificados por

las demandadas para la emisión de la póliza, todo ello a satisfacción de las demandadas quienes

emitieron la póliza de seguros solicitada por la demandante.

       17.     La referida póliza de seguro cubre la perdida sufrida por el edificio, hasta un límite

máximo de Un millón de dólares, y la perdida sufrida por la maquinaria y el equipo adquirido, hasta

un límite máximo de 6.5 millones de dólares, por causa de fuego, vandalismo, huracán o terremoto,

entre otros riesgos.

       18.     Asimismo, dicha póliza de seguro tenía una fecha de vigencia del 22 de octubre de

2019 al 22 de octubre de 2020 e incluyó como asegurados adicionales a Oriental Bank y a SBA,

además de a la demandante Green Enterprises.

       19.     En adición a los daños por pérdida del edificio y la maquinaria, en la eventualidad de

la ocurrencia de un siniestro cubierto por la póliza, la póliza también provee cubierta para gastos de

limpieza de contaminantes, gastos de recogido de escombros y gastos para la preparación de la

reclamación a la compañía aseguradora, entre otras cubiertas adicionales.
                                                  4
         MZ2020CV00371 23/04/2020
   Case 3:20-cv-01243-JAG Document06:01:00 pm
                                   1-3 Filed  Página 5Page
                                             05/26/20 de 1117 of 47




       20.     Para la suscripción de la póliza de seguro en cuestión, ninguno de los demandados que

intervinieron en las gestiones de obtención, venta y suscripción de la misma, le requirieron a la

demandante Green Enterprises que llenara una solicitud por escrito o que cumplimentara algún

cuestionario o documento escrito relacionado a la operación del negocio o sobre algún aspecto del

mismo o de la propiedad o riesgo a asegurarse.

       21.     De hecho, con antelación a la emisión y suscripción de la póliza ninguno de los

demandados le requirió a la demandante Green Enterprises tener instalado y en operación o

funcionamiento algún sistema de extinción de incendios como condición para la suscripción o

vigencia de la misma.

       22.     Por el contrario, al momento de realizar las gestiones para la obtención, venta y

suscripción de la póliza de seguro en cuestión, todos los demandados conocían o debieron haber

conocido que la planta de Green Enterprises no había comenzado operaciones y se encontraba en

proceso de renovación, construcción e instalación y ensamblaje de equipos y maquinaria.

       23.     Así pues, el día 14 de noviembre de 2019, antes de comenzar operaciones, mientras la

renovación del edificio se encontraba en el proceso de terminación y la maquinaria recién adquirida

en proceso de ensamblaje, ocurrió un incendio de inmensas proporciones en la propiedad asegurada

que tuvo como resultado la destrucción total del edificio y de todos los equipos en su interior,

incluyendo de la nueva maquinaria en proceso de ensamblaje. Al día de hoy se desconoce la causa

del incendio en cuestión.

       24.     Como resultado de ello, todos los demandados fueron notificados del siniestro el

mismo día de su ocurrencia.

       25.     Así también, el día 21 de noviembre de 2019 la demandante Green Enterprises le

reclamó formalmente por escrito a las demandadas Dual Aqua y el Sindicato de Aseguradoras el pago

de los daños causados por el fuego al edificio y la maquinaria asegurada, así como un adelanto de

dinero para cubrir los gastos para la preparación de la reclamación, el recogido de escombros y para

la limpieza de contaminantes, todo ello conforme a los términos y condiciones establecidos en la

póliza de seguro.

       26.     De igual forma, el día 22 de noviembre de 2019 Oriental Bank notificó su reclamación

escrita a las demandadas Dual Aqua y el Sindicato de Aseguradoras reclamando también el pago de

los beneficios de la póliza de seguro en cuestión.
                                                     5
         MZ2020CV00371 23/04/2020
   Case 3:20-cv-01243-JAG Document06:01:00 pm
                                   1-3 Filed  Página 6Page
                                             05/26/20 de 1118 of 47




       27.     Como parte de su reclamación, la demandante Green Enterprises le proveyó a Dual

Aqua y al Sindicato de Aseguradoras y sus ajustadores todos los documentos solicitados y toda la

cooperación necesaria para una adecuada investigación y ajuste de la reclamación, incluyendo acceso

total al edificio y maquinaria destruída para su inspección y evaluación por los ajustadores, así como

las facturas y estimados de pérdida correspondientes.

       28.     No obstante lo anterior, el día 20 de diciembre de 2019, Dual Aqua y el Sindicato de

Aseguradoras enviaron una comunicación a la demandante exponiendo que: 1) para terminar la

evaluación y ajuste de la reclamación necesitaban entrevistar bajo juramento a un oficial de Green

Enterprises con conocimiento de los hechos y documentos adicionales; 2) denegaban el adelanto de

dinero solicitado por la demandante para los gastos de limpieza y recogido de escombros; y 3)

manifestaban la intención de reservarse el derecho a denegar cubierta para el pago de la pérdida

reclamada con el argumento de que Green Enterprises incurrió en falsa representación al

supuestamente indicar, al momento de solicitar la póliza de seguro, que el edificio a asegurarse

contaba con un sistema automático de extinción de incendio (sprinklers) que se encontraba en

operación y funcionamiento.

       29.      El 7 de enero de 2020, la demandante le remitió una comunicación refutando las

alegaciones de falsa representación e insistiendo en su derecho a ser compensada por las pérdidas

reclamadas bajo la póliza de seguro en cuestión. Sin embargo, confiando en la buena fe de las

demandadas, la demandante continuó cooperando con las demandadas Dual Aqua y el Sindicato de

Aseguradoras permitiendo que el día 14 de febrero de 2020 sus agentes o representantes realizaran la

entrevista bajo juramento del Presidente de Green Enterprises y de su asesor principal, luego de que

Green Enterprises le proveyera para ello toda la abundante documentación adicional solicitada en la

comunicación del 20 de diciembre de 2019 y en otras posteriores.

       30.     El 20 de abril de 2020, fuera del término de 90 días para culminar el proceso de ajuste

de la reclamación del 21 de noviembre de 2019, las demandadas Dual Aqua y el Sindicato de

Aseguradoras remitieron a la demandante una comunicación negando cubierta para las pérdidas

reclamadas bajo el mismo fundamento esgrimido anteriormente, es decir, por supuestamente la

demandante haber incurrido en una falsa representación en el proceso de obtención y suscripción de

la póliza de seguro en cuestión.



                                                  6
         MZ2020CV00371 23/04/2020
   Case 3:20-cv-01243-JAG Document06:01:00 pm
                                   1-3 Filed  Página 7Page
                                             05/26/20 de 1119 of 47




       31. En la carta del 20 de abril de 2020, Dual Aqua y el Sindicato de Aseguradoras adujeron

nuevamente que al momento de solicitar la póliza de seguro la demandante les representó que el

edificio a asegurarse contaba con un sistema automático de extinción de incendio (sprinklers) que se

encontraba en operación y funcionamiento, cuando ello no era cierto. Alegaron que de haber conocido

la falsedad de dicha manifestación no hubieran asegurado el riesgo ni hubieran emitido la póliza de

seguro en cuestión.

       32.   Sin embargo, las demandadas Dual Aqua y el Sindicato de Aseguradoras se negaron a

cubrir la pérdida reclamada a pesar de no ser cierto que la demandante Green Enterprises proveyó

información falsa al momento de gestionar la póliza de seguro y a pesar de conocer que al momento

de vender y emitir la póliza Green Entreprises no había comenzado operaciones en el edificio

asegurado, por encontrarse el mismo aún en remodelación.

       33.     Peor aún, dicha denegatoria de cubierta para el pago de las pérdidas reclamadas fue

hecha por Dual Aqua y el Sindicato de Aseguradoras con conocimiento de que ninguno de los

demandados le solicitó a la demandante información sobre la operación o el funcionamiento del

sistema de extinción de incendio al momento de emitir la póliza y a sabiendas de que la suscripción

o vigencia de la póliza no estuvo condicionada a la instalación, operación o funcionamiento de algún

sistema de extinción de incendios en particular.

       34.     Más aún, dicha denegatoria de cubierta para el pago de la reclamación fue realizada a

pesar de que las demandadas Dual Aqua y el Sindicato de Aseguradoras conocen que ningún sistema

automático de extinción de incendio (sprinkler) hubiera extinguido el fuego o evitado la pérdida

sufrida por la propiedad asegurada en las circunstancias en que ocurrió el siniestro.

       35.     Así pues, la denegatoria de cubierta de las demandadas Dual Aqua y el Sindicato de

Aseguradoras no es más que una excusa para incumplir sus obligaciones bajo la póliza de seguro y

para no tener que pagar las pérdidas millonarias sufridas por la demandante, en crasa violación de los

términos y condiciones de la póliza de seguro y del Código de Seguros de Puerto Rico.

       36.   No conforme con su craso incumplimiento de los términos y condiciones de la póliza de

seguro emitida a favor de la demandante, en su carta del 20 de abril de 2020 las demandadas Dual

Aqua y el Sindicato de Aseguradoras intentan también coartar y privar a la demandante de su derecho

a impugnar la denegatoria de cubierta y reclamar ante el Tribunal sus derechos con arreglo a la póliza,

intentando imponer un proceso de arbitraje para la dilucidación de la controversia que resulta ser
                                                   7
         MZ2020CV00371 23/04/2020
   Case 3:20-cv-01243-JAG Document06:01:00 pm
                                   1-3 Filed  Página 8Page
                                             05/26/20 de 1120 of 47




contrario al Artículo 11.190 del Código de Seguros de Puerto Rico y, por ende, nulo como cuestión

de derecho.

                                                   IV.

                                        CAUSAS DE ACCIÓN


A. Primera causa de acción: Sentencia Declaratoria

        37.    Se incorporan y se hacen forma parte de esta primera causa de acción las alegaciones

antes formuladas.

        38.    Bajo los términos y condiciones de la póliza de seguro emitida a favor de la

demandante Green Enterprises, las demandadas Dual Aqua y el Sindicato de Aseguradoras están

obligadas a proveer cubierta para el pago de la pérdida sufrida por el edificio a causa del incendio,

hasta un límite máximo de Un millón de dólares.

        39.    Asimismo, bajo los términos y condiciones de dicha póliza de seguros, las demandadas

Dual Aqua y el Sindicato de Aseguradoras están obligadas a proveer cubierta para el pago de la

pérdida y destrucción de la maquinaria y el equipo a causa del incendio, hasta un límite máximo de

6.5 millones de dólares.

        40.    De igual forma, bajo los términos y condiciones de la referida póliza, las demandadas

Dual Aqua y el Sindicato de Aseguradoras están obligadas a proveer cubierta para el pago del

recogido de los escombros causados por el fuego y para la limpieza de los resultantes contaminantes,

así como para los gastos de la preparación de la reclamación, hasta los límites máximos establecidos

para ello.

        41.    A pesar de que el incendio ocurrió durante la vigencia de la póliza, de que el mismo

es un siniestro cubierto por la misma y de que no existe razón válida en derecho para denegar cubierta

ni es de aplicación a lo ocurrido ninguna de la exclusiones contenidas en la póliza, las demandadas

Dual Aqua y el Sindicato de Aseguradoras se han negado injustificadamente a promover cubierta y a

pagar la pérdida sufrida por la demandante Green Enterprises a consecuencia del incendio ocurrido

en la propiedad asegurada el dia 14 de noviembre de 2019.

       42.      No conforme con lo anterior, las demandadas Dual Aqua y el Sindicato de

Aseguradoras intentan también coartar y privar a la demandante de su derecho a impugnar la

denegatoria de cubierta y reclamar ante el Tribunal sus derechos con arreglo a la póliza, intentando


                                                  8
           MZ2020CV00371 23/04/2020
     Case 3:20-cv-01243-JAG Document06:01:00 pm
                                     1-3 Filed  Página 9Page
                                               05/26/20 de 1121 of 47




imponer un proceso de arbitraje para la dilucidación de la controversia que resulta ser contrario al

Artículo 11.190 del Código de Seguros de Puerto Rico y, por ende, nulo como cuestión de derecho.

        43.    Por tanto, de conformidad con la Regla 59 de las de Procedimiento Civil de Puerto

Rico, procede que este Honorable Tribunal emita sentencia declarando que la cláusula de arbitraje

invocada por las referidas demandadas es nula bajo el Código de Seguros de Puerto Rico y

estableciendo que existe cubierta en la póliza de seguro emitida por Dual Aqua y el Sindicato de

Aseguradoras a favor de la demandante para las pérdidas sufridas a consecuencia del incendio

ocurrido el 14 de noviembre de 2019.

B.      Segunda causa de acción: Incumplimiento de Contrato y Cobro de Dinero

        44.    Se incorporan y se hacen forma parte de esta segunda causa de acción las alegaciones

antes formuladas.

        45.    Las demandadas Aqua Dual y el Sindicato de Aseguradoras han incumplido con su

obligación contractual de pagar a la demandante las pérdidas sufridas por la propiedad asegurada a

consecuencia del incendio en cuestión.

        46.    Así pues, procede que bajo los términos y condiciones de la póliza de seguros emitida

a favor de la demandante Green Enterprises, se condene a las demandadas Dual Aqua y el Sindicato

de Aseguradoras a pagar la pérdida sufrida por el edificio y la maquinaria asegurada a consecuencia

del incendio, cuya pérdida sobrepasa el límite máximo asegurado de Un millón de Dólares para el

edificio, así como el límite máximo asegurado de 6.5 millones de dólares para la maquinaria y el

equipo. De ahí, que a tenor con el contrato de seguros proceda condenar a las demandadas Dual Aqua

y el Sindicato de Aseguradoras a pagar a la demandante la cantidad correspondiente al límite máximo

asegurado para dichas perdidas, menos el deducible pactado.

        47.    Asimismo, conforme a la referida póliza procede además condenar a dichas

demandadas al pago a favor de la demandante de las cantidades adicionalmente cubiertas por el

contrato de seguro, correspondientes a los $10,000.00 por gastos de preparación de la reclamación,

$25,000.00 por el costo de limpieza de contaminantes y $375,000.00 por el recogido de escombros,

luego de descontar el deducible pactado para dichas cubiertas adicionales.

C.      Tercera Causa de Acción: daños y perjuicios

        48.    En la alternativa, las demandadas CBB y Lime Bridge y el demandado Figueroa le son

solidariamente responsables a la demandante Green Enterprises por las pérdidas sufridas a
                                                 9
         MZ2020CV00371 23/04/2020
   Case 3:20-cv-01243-JAG Document06:01:00 pm05/26/20
                                   1-3 Filed  Página 10Page
                                                        de 1122 of 47




consecuencia del incendio, al estos crasamente incumplir sus obligaciones contractuales y al haber

actuado de forma culposa y negligente en las gestiones para la obtención, venta y suscripción de la

póliza de seguro en cuestión.

       49.    Las demandadas CBB, Lime Bridge y Figueroa conocían claramente que el edificio a

asegurarse se encontraba en remodelación al momento de gestionar la póliza de seguro y que el

sistema de extinción de incendio no se encontraba en operación, sino que estaba en proceso de

instalación al momento de solicitarse el seguro. De manera, que de prevalecer la denegatoria de

cubierta de las demandadas Dual Aqua y el Sindicato de Aseguradoras, lo cual se niega, las

demandadas CBB, Lime Bridge y Figueroa le responden a la demandante por todos los daños sufridos

al negligentemente proveer información incorrecta en el proceso de suscripción de la póliza de

seguros y al descargar de manera inadecuada y negligente sus responsabilidades y obligaciones hacia

la demandante.

       50. Además las partes demandadas, CBB, Lime Bridge y Figueroa, no cumplieron con los

requisitos del Código de Seguros de Puerto Rico para la obtención de un seguro de líneas excedentes,

no asesoraron adecuadamente a la demandante Green Enterprises en la obtención y compra del

seguro, no realizaron un análisis adecuado del riesgo objeto del seguro ni de las condiciones y

circunstancias de la propiedad a asegurase y negligentemente proveyeron información equivocada o

incompleta para la obtención y compra del seguro. Por ello también le responden a la demandante por

los daños y perjuicios causados, los cuales se estiman en Ocho Millones de dólares aproximadamente.

       51. En virtud de lo anterior y a tenor con las pólizas de seguros que tenían vigentes para

cubrir las actuaciones culposas y negligentes de sus asegurados, las demandadas Compañías

Aseguradoras A, B, C y D también le responden a la demandante Green Enterprises por las pérdidas

sufridas a consecuencia de los incumplimientos y actuaciones culposas y negligentes de sus

asegurados Dual Aqua, CBB, Lime Bridge y Figueroa, cuyas pérdidas se estiman en Ocho Millones

de Dólares aproximadamente.

                                                  V.

                          DERECHOS DE LAS PARTES CON INTERÉS

       52.     Como parte del financiamiento para la renovación del edificio y la compra de los

equipos y maquinaria necesarios para operar el negocio de reciclaje, Oriental Bank le desembolsó a

la demandante Green Enterprises la cantidad principal aproximada de 3.7 millones de dólares. Para
                                                10
         MZ2020CV00371 23/04/2020
   Case 3:20-cv-01243-JAG Document06:01:00 pm05/26/20
                                   1-3 Filed  Página 11Page
                                                        de 1123 of 47




ello la demandante Green Enterprises le proveyó a Oriental Bank, como garantía colateral del

préstamo, un gravamen financiero sobre la maquinaria y el equipo que adquirió la demandante y que

fue destruido como consecuencia del incendio. Por tanto, bajo los términos y condiciones de la póliza

de seguro en cuestión y en su calidad de asegurado adicional, Oriental Bank tiene un interés sobre los

beneficios de la póliza de seguro emitida por Dual Aqua y el Sindicato de Aseguradoras para recobrar

su acreencia o, en la alternativa, también constituye una parte perjudicada por las actuaciones culposas

y negligentes de los demandados, con derecho a ser compensada por los daños sufridos.

        53.      Por último, conforme al contrato de financiamiento de la prima para la adquisición de

la póliza de seguro a que se refiere este caso, Universal Finance, Inc. tiene un derecho preferente a

recibir de Dual Aqua y el Sindicato de Aseguradoras el monto a que ascienda la prima no devengada,

así como la cantidad no pagada del financiamiento, la cual asciende a la suma aproximada de

$166,000.00.

        POR TODO LO CUAL respetuosamente se suplica de este Honorable Tribunal que declare

CON LUGAR la presente demanda y, en su consecuencia, condene a todos los demandados a pagar

a la demandante el monto de los daños y las pérdidas reclamadas, más las costas, gastos y los

honorarios de abogado correspondientes.

        RESPETUOSAMENTE SOMETIDA.

        CERTIFICAMOS que este escrito ha sido presentado de manera electrónica a través del

Sistema Unificado de Manejo y Administración de casos (SUMAC), el cual da aviso a los abogados

de las partes.

        En San Juan, Puerto Rico, hoy 23 de abril de 2020.


                                                        BUFETE ANDRÉU & SAGARDÍA
                                                        261 Ave. Domenech
                                                        San Juan, P.R. 00918
                                                        Tel. (787) 754-1777 / (787) 763-8044
                                                        Fax. (787) 763-8045


                                                        f/JOSÉ A. ANDRÉU FUENTES
                                                        jaf@andreu-sagardia.com
                                                        T. S. Núm./R.U.A. 9088




                                                   11
                        Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 24 of 47


DATE OF TRANSLATION:                      20-May-20
                                          NOTIFICACION DE DEMANDA - AMLIN LLOYD'S
ELECTRONIC FILE NAME:
                                          SYNDICATE 2001(1)(1) (00580562xA9C01)
SOURCE LANGUAGE:                          Spanish
TARGET LANGUAGE:                          English
TRANSPERFECT JOB ID:                      US0706871
TransPerfect is globally certified under the standards ISO 9001:2015 and ISO 17100:2015. This
Translation Certificate confirms the included documents have been completed in conformance with the
Quality Management System documented in its ISO process maps and are, to the best knowledge and
belief of all TransPerfect employees engaged on the project, full and accurate translations of the source
material.
TCert v. 2.0
           Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 25 of 47


[logo:] COMMONWEALTH                                   Commonwealth of Puerto Rico
OF PUERTO RICO                                        GENERAL COURT OF JUSTICE
GENERAL COURT
                                                          Court of First Instance
                                              Courtroom (☒Superior, ☐ Municipal of) MAYAGUEZ


GREEN ENTERPRISES, LLC                                           CASE NO.:           MZ2020CV00371
                      Name of Plaintiff(s)

                               v.                                Courtroom No.
DUAL CORPORATE RISKS LIMITED, ET AL.                             Civil Action for:      DECLARATORY JUDGMENT; ET AL.
                   Name of the Defendant(s)                                                       Matter or Subject

      NOTIFICATION OF LEGAL ACTION AND REQUEST FOR WAIVER OF SERVICE OF PROCESS

To:                 AMLIN LLOYD'S SYNDICATE 2001
                                                             (Name of the Defendant)

Address:            One Creechurch Place, London EC3A 5AF, United Kingdom


        By means of this letter, I hereby notify you that legal action has been filed against you (or the entity you represent)
in the case shown above. I am attaching a true and exact copy of the complaint filed, from which you may obtain all of the
details about the aforementioned complaint. In addition, in accordance with the provisions of Rule 4.5 of the Rules of Civil
Procedure of Puerto Rico, I hereby request you to sign a waiver for the personal service of process that was issued in
your name, so that the expense that procedure entails can be avoided.

       If you agree to the requested waiver, you must complete and sign the back of this request and return it in the
pre-addressed stamped envelope included within twenty (20) days of the postmark date of this request or within thirty (30)
days of that date if you are outside of Puerto Rico.

         Once you return this document duly completed and signed by you, then you must appear before the court and the
action will proceed as if you had been served on the date you agreed to the waiver. You must answer the complaint within
thirty (30) days of the date you mailed the duly completed waiver.

        If you choose not to grant the waiver, then the Plaintiff will proceed to serve you in accordance with Rule 4 of the
Rules of Civil Procedure of Puerto Rico and to ask the court to impose payment of the expense for any service of process,
including attorney's fees, on you. With regard to this subject, please read the explanation on the back of this form.

       I hereby certify that I have sent this request with a copy of the complaint and a pre-addressed stamped envelope,
this day, 24th of April, 2020.

                                                     José A. Andréu Fuentes
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     [signature]
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     9088
                                                     (Legal Representative's Number with the Supreme Court, if applicable)
                                                     261 Ave. Domenech, San Juan, Puerto Rico 00918
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     jaf@andreu-sagardia.com
                                                     (Email Address, if any)
                                                     (787) 754-1777 / (787) 763-8045
                                                     (Phone Number) (Fax Number)




OAT1579 (Rev. October 2011) Notification of Legal Action and Request for Waiver of Service of Process                  Page 1 of 2
Rules of Civil Procedure 2009
           Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 26 of 47



                                      WAIVER OF SERVICE OF PROCESS

  To:
                                                      (Name of the Defendant)

  Address:

       I, ______________________, the Defendant, hereby acknowledge receipt of this Request for Waiver
of Service and a copy, which were sent by you in the case shown above. I also acknowledge receipt of a
copy of the legal action filed in the case and a pre-addressed stamped envelope in which I will be able to
return this document, at no cost to myself, once it is signed.

       I agree to economize on the costs for service of process and sending an additional copy of the
complaint. As such, I hereby waive the personal service of process, as provided for in Rule 4 of the Rules of
Civil Procedure of Puerto Rico. However, I retain the right to request transfer of the case to a competent
courtroom and to present any defenses or objections that may exist regarding the cause of the action or the
jurisdiction of the court, with the exception of those defenses relating to defects in the service of this process.
I hereby certify that my waiver is voluntary and is not the result of coercion.

     I understand that the court may find me to be in contempt, if I do not provide an answer to the
complaint or file a corresponding motion within thirty (30) days of this document having been sent.

        Sent this day, ____ ________________, ________.


                                                                      ______________________________________
                                                                              (Signature of the Defendant)


                                  Duty to Avoid Expenses for Service of Process

       Rule 4.5 of the Rules of Civil Procedure of Puerto Rico requires, with a few exceptions, that the
Defendant avoid the costs of service of process and of the complaint. Therefore, if the Defendant does not
waive service of process after having been notified of the legal action filed against it, and such a waiver has
been requested, then it must bear the costs of service, unless it proves just cause. It will not constitute just
cause for refusing to waive any service of process whenever the Defendant deems the complaint has no merit
or that it was filed in a court without competence or jurisdiction over the matter, the person or the property.

      The Defendant waiving the service of process retains all defenses and objections. As such, it may
present them at a later date, except those relating to the service of process or how it was made. It may also
request the transfer of the case to a competent court, if it deems it to be admissible.

        Any Defendant waiving the service of process must provide the legal representative of the Plaintiff or
the party representing himself/herself the corresponding document answering the complaint and must submit
it to the court within the period of time provided for in the request for a waiver. By waiving the service of
process, the Defendant may have a longer period of time to answer the complaint than if it had been served
on the date it received the request for a waiver of service. If an answer or motion is not provided within that
period of time, the court may hold the Defendant in contempt and subsequently rule against it, or any other
remedy, if the court, in the exercise of its sound discretion, considers it appropriate.




OAT1579 (Rev. October 2011) Notification of Legal Action and Request for Waiver of Service of Process   Page 2 of 2
Rules of Civil Procedure 2009
                        Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 27 of 47


DATE OF TRANSLATION:                      20-May-20
                                          NOTIFICACION DE DEMANDA - BLENHEIM LLOYD'S
ELECTRONIC FILE NAME:
                                          SYNDICATE 5886(1) (00580559xA9C01)
SOURCE LANGUAGE:                          Spanish
TARGET LANGUAGE:                          English
TRANSPERFECT JOB ID:                      US0706871
TransPerfect is globally certified under the standards ISO 9001:2015 and ISO 17100:2015. This
Translation Certificate confirms the included documents have been completed in conformance with the
Quality Management System documented in its ISO process maps and are, to the best knowledge and
belief of all TransPerfect employees engaged on the project, full and accurate translations of the source
material.
TCert v. 2.0
           Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 28 of 47


[logo:] COMMONWEALTH                                   Commonwealth of Puerto Rico
OF PUERTO RICO                                        GENERAL COURT OF JUSTICE
GENERAL COURT
                                                          Court of First Instance
                                              Courtroom (☒Superior, ☐ Municipal of) MAYAGUEZ


GREEN ENTERPRISES, LLC                                           CASE NO.:           MZ2020CV00371
                      Name of Plaintiff(s)

                               v.                                Courtroom No.
DUAL CORPORATE RISKS LIMITED, ET AL.                             Civil Action for:      DECLARATORY JUDGMENT; ET AL.
                   Name of the Defendant(s)                                                       Matter or Subject

      NOTIFICATION OF LEGAL ACTION AND REQUEST FOR WAIVER OF SERVICE OF PROCESS

To:                 BLENHEIM LLOYD'S SYNDICATE 5886
                                                 (Name of the Defendant)

Address:            One Creechurch Place, London EC3A 5AF, United Kingdom


        By means of this letter, I hereby notify you that legal action has been filed against you (or the entity you represent)
in the case shown above. I am attaching a true and exact copy of the complaint filed, from which you may obtain all of the
details about the aforementioned complaint. In addition, in accordance with the provisions of Rule 4.5 of the Rules of Civil
Procedure of Puerto Rico, I hereby request you to sign a waiver for the personal service of process that was issued in
your name, so that the expense that procedure entails can be avoided.

       If you agree to the requested waiver, you must complete and sign the back of this request and return it in the
pre-addressed stamped envelope included within twenty (20) days of the postmark date of this request or within thirty (30)
days of that date if you are outside of Puerto Rico.

         Once you return this document duly completed and signed by you, then you must appear before the court and the
action will proceed as if you had been served on the date you agreed to the waiver. You must answer the complaint within
thirty (30) days of the date you mailed the duly completed waiver.

        If you choose not to grant the waiver, then the Plaintiff will proceed to serve you in accordance with Rule 4 of the
Rules of Civil Procedure of Puerto Rico and to ask the court to impose payment of the expense for any service of process,
including attorney's fees, on you. With regard to this subject, please read the explanation on the back of this form.

       I hereby certify that I have sent this request with a copy of the complaint and a pre-addressed stamped envelope,
this day, 24th of April, 2020.

                                                     José A. Andréu Fuentes
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     [signature]
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     9088
                                                     (Legal Representative's Number with the Supreme Court, if applicable)
                                                     261 Ave. Domenech, San Juan, Puerto Rico 00918
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     jaf@andreu-sagardia.com
                                                     (Email Address, if any)
                                                     (787) 754-1777 / (787) 763-8045
                                                     (Phone Number) (Fax Number)




OAT1579 (Rev. October 2011) Notification of Legal Action and Request for Waiver of Service of Process                  Page 1 of 2
Rules of Civil Procedure 2009
           Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 29 of 47



                                      WAIVER OF SERVICE OF PROCESS

  To:
                                                      (Name of the Defendant)

  Address:

       I, ______________________, the Defendant, hereby acknowledge receipt of this Request for Waiver
of Service and a copy, which were sent by you in the case shown above. I also acknowledge receipt of a
copy of the legal action filed in the case and a pre-addressed stamped envelope in which I will be able to
return this document, at no cost to myself, once it is signed.

       I agree to economize on the costs for service of process and sending an additional copy of the
complaint. As such, I hereby waive the personal service of process, as provided for in Rule 4 of the Rules of
Civil Procedure of Puerto Rico. However, I retain the right to request transfer of the case to a competent
courtroom and to present any defenses or objections that may exist regarding the cause of the action or the
jurisdiction of the court, with the exception of those defenses relating to defects in the service of this process.
I hereby certify that my waiver is voluntary and is not the result of coercion.

     I understand that the court may find me to be in contempt, if I do not provide an answer to the
complaint or file a corresponding motion within thirty (30) days of this document having been sent.

        Sent this day, ____ ________________, ________.


                                                                      ______________________________________
                                                                              (Signature of the Defendant)


                                  Duty to Avoid Expenses for Service of Process

       Rule 4.5 of the Rules of Civil Procedure of Puerto Rico requires, with a few exceptions, that the
Defendant avoid the costs of service of process and of the complaint. Therefore, if the Defendant does not
waive service of process after having been notified of the legal action filed against it, and such a waiver has
been requested, then it must bear the costs of service, unless it proves just cause. It will not constitute just
cause for refusing to waive any service of process whenever the Defendant deems the complaint has no merit
or that it was filed in a court without competence or jurisdiction over the matter, the person or the property.

      The Defendant waiving the service of process retains all defenses and objections. As such, it may
present them at a later date, except those relating to the service of process or how it was made. It may also
request the transfer of the case to a competent court, if it deems it to be admissible.

        Any Defendant waiving the service of process must provide the legal representative of the Plaintiff or
the party representing himself/herself the corresponding document answering the complaint and must submit
it to the court within the period of time provided for in the request for a waiver. By waiving the service of
process, the Defendant may have a longer period of time to answer the complaint than if it had been served
on the date it received the request for a waiver of service. If an answer or motion is not provided within that
period of time, the court may hold the Defendant in contempt and subsequently rule against it, or any other
remedy, if the court, in the exercise of its sound discretion, considers it appropriate.




OAT1579 (Rev. October 2011) Notification of Legal Action and Request for Waiver of Service of Process   Page 2 of 2
Rules of Civil Procedure 2009
                        Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 30 of 47


DATE OF TRANSLATION:                      20-May-20
                                          NOTIFICACION DE DEMANDA - BRIT LLOYD'S SYNDICATE
ELECTRONIC FILE NAME:
                                          2987-2988(1) (00580558xA9C01)
SOURCE LANGUAGE:                          Spanish
TARGET LANGUAGE:                          English
TRANSPERFECT JOB ID:                      US0706871
TransPerfect is globally certified under the standards ISO 9001:2015 and ISO 17100:2015. This
Translation Certificate confirms the included documents have been completed in conformance with the
Quality Management System documented in its ISO process maps and are, to the best knowledge and
belief of all TransPerfect employees engaged on the project, full and accurate translations of the source
material.
TCert v. 2.0
           Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 31 of 47


[logo:] COMMONWEALTH                                   Commonwealth of Puerto Rico
OF PUERTO RICO                                        GENERAL COURT OF JUSTICE
GENERAL COURT
                                                          Court of First Instance
                                              Courtroom (☒Superior, ☐ Municipal of) MAYAGUEZ


GREEN ENTERPRISES, LLC                                           CASE NO.:           MZ2020CV00371
                      Name of Plaintiff(s)

                               v.                                Courtroom No.
DUAL CORPORATE RISKS LIMITED, ET AL.                             Civil Action for:      DECLARATORY JUDGMENT; ET AL.
                   Name of the Defendant(s)                                                       Matter or Subject

      NOTIFICATION OF LEGAL ACTION AND REQUEST FOR WAIVER OF SERVICE OF PROCESS

To:                 BRIT LLOYD'S SYNDICATE 2987/2988
                                                  (Name of the Defendant)

Address:            One Creechurch Place, London EC3A 5AF, United Kingdom


        By means of this letter, I hereby notify you that legal action has been filed against you (or the entity you represent)
in the case shown above. I am attaching a true and exact copy of the complaint filed, from which you may obtain all of the
details about the aforementioned complaint. In addition, in accordance with the provisions of Rule 4.5 of the Rules of Civil
Procedure of Puerto Rico, I hereby request you to sign a waiver for the personal service of process that was issued in
your name, so that the expense that procedure entails can be avoided.

       If you agree to the requested waiver, you must complete and sign the back of this request and return it in the
pre-addressed stamped envelope included within twenty (20) days of the postmark date of this request or within thirty (30)
days of that date if you are outside of Puerto Rico.

         Once you return this document duly completed and signed by you, then you must appear before the court and the
action will proceed as if you had been served on the date you agreed to the waiver. You must answer the complaint within
thirty (30) days of the date you mailed the duly completed waiver.

        If you choose not to grant the waiver, then the Plaintiff will proceed to serve you in accordance with Rule 4 of the
Rules of Civil Procedure of Puerto Rico and to ask the court to impose payment of the expense for any service of process,
including attorney's fees, on you. With regard to this subject, please read the explanation on the back of this form.

       I hereby certify that I have sent this request with a copy of the complaint and a pre-addressed stamped envelope,
this day, 24th of April, 2020..

                                                     José A. Andréu Fuentes
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     [signature]
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     9088
                                                     (Legal Representative's Number with the Supreme Court, if applicable)
                                                     261 Ave. Domenech, San Juan, Puerto Rico 00918
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     jaf@andreu-sagardia.com
                                                     (Email Address, if any)
                                                     (787) 754-1777 / (787) 763-8045
                                                     (Phone Number) (Fax Number)




OAT1579 (Rev. October 2011) Notification of Legal Action and Request for Waiver of Service of Process                  Page 1 of 2
Rules of Civil Procedure 2009
           Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 32 of 47



                                      WAIVER OF SERVICE OF PROCESS

  To:
                                                      (Name of the Defendant)

  Address:

       I, ______________________, the Defendant, hereby acknowledge receipt of this Request for Waiver
of Service and a copy, which were sent by you in the case shown above. I also acknowledge receipt of a
copy of the legal action filed in the case and a pre-addressed stamped envelope in which I will be able to
return this document, at no cost to myself, once it is signed.

       I agree to economize on the costs for service of process and sending an additional copy of the
complaint. As such, I hereby waive the personal service of process, as provided for in Rule 4 of the Rules of
Civil Procedure of Puerto Rico. However, I retain the right to request transfer of the case to a competent
courtroom and to present any defenses or objections that may exist regarding the cause of the action or the
jurisdiction of the court, with the exception of those defenses relating to defects in the service of this process.
I hereby certify that my waiver is voluntary and is not the result of coercion.

     I understand that the court may find me to be in contempt, if I do not provide an answer to the
complaint or file a corresponding motion within thirty (30) days of this document having been sent.

        Sent this day, ____ ________________, ________.


                                                                      ______________________________________
                                                                              (Signature of the Defendant)


                                  Duty to Avoid Expenses for Service of Process

       Rule 4.5 of the Rules of Civil Procedure of Puerto Rico requires, with a few exceptions, that the
Defendant avoid the costs of service of process and of the complaint. Therefore, if the Defendant does not
waive service of process after having been notified of the legal action filed against it, and such a waiver has
been requested, then it must bear the costs of service, unless it proves just cause. It will not constitute just
cause for refusing to waive any service of process whenever the Defendant deems the complaint has no merit
or that it was filed in a court without competence or jurisdiction over the matter, the person or the property.

      The Defendant waiving the service of process retains all defenses and objections. As such, it may
present them at a later date, except those relating to the service of process or how it was made. It may also
request the transfer of the case to a competent court, if it deems it to be admissible.

        Any Defendant waiving the service of process must provide the legal representative of the Plaintiff or
the party representing himself/herself the corresponding document answering the complaint and must submit
it to the court within the period of time provided for in the request for a waiver. By waiving the service of
process, the Defendant may have a longer period of time to answer the complaint than if it had been served
on the date it received the request for a waiver of service. If an answer or motion is not provided within that
period of time, the court may hold the Defendant in contempt and subsequently rule against it, or any other
remedy, if the court, in the exercise of its sound discretion, considers it appropriate.




OAT1579 (Rev. October 2011) Notification of Legal Action and Request for Waiver of Service of Process   Page 2 of 2
Rules of Civil Procedure 2009
                        Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 33 of 47


DATE OF TRANSLATION:                      20-May-20
                                          NOTIFICACION DE DEMANDA - CANOPIUS LLOYD'S
ELECTRONIC FILE NAME:
                                          SYNDICATE 4444(1)(1) (00580561xA9C01)
SOURCE LANGUAGE:                          Spanish
TARGET LANGUAGE:                          English
TRANSPERFECT JOB ID:                      US0706871
TransPerfect is globally certified under the standards ISO 9001:2015 and ISO 17100:2015. This
Translation Certificate confirms the included documents have been completed in conformance with the
Quality Management System documented in its ISO process maps and are, to the best knowledge and
belief of all TransPerfect employees engaged on the project, full and accurate translations of the source
material.
TCert v. 2.0
           Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 34 of 47


[logo:] COMMONWEALTH                                   Commonwealth of Puerto Rico
OF PUERTO RICO                                        GENERAL COURT OF JUSTICE
GENERAL COURT
                                                          Court of First Instance
                                              Courtroom (☒Superior, ☐ Municipal of) MAYAGUEZ


GREEN ENTERPRISES, LLC                                           CASE NO.:           MZ2020CV00371
                      Name of Plaintiff(s)

                               v.                                Courtroom No.
DUAL CORPORATE RISKS LIMITED, ET AL.                             Civil Action for:      DECLARATORY JUDGMENT; ET AL.
                   Name of the Defendant(s)                                                       Matter or Subject

      NOTIFICATION OF LEGAL ACTION AND REQUEST FOR WAIVER OF SERVICE OF PROCESS

To:                 CANOPIUS LLOYD'S SYNDICATE 4444
                                                 (Name of the Defendant)

Address:            One Creechurch Place, London EC3A 5AF, United Kingdom


        By means of this letter, I hereby notify you that legal action has been filed against you (or the entity you represent)
in the case shown above. I am attaching a true and exact copy of the complaint filed, from which you may obtain all of the
details about the aforementioned complaint. In addition, in accordance with the provisions of Rule 4.5 of the Rules of Civil
Procedure of Puerto Rico, I hereby request you to sign a waiver for the personal service of process that was issued in
your name, so that the expense that procedure entails can be avoided.

       If you agree to the requested waiver, you must complete and sign the back of this request and return it in the
pre-addressed stamped envelope included within twenty (20) days of the postmark date of this request or within thirty (30)
days of that date if you are outside of Puerto Rico.

         Once you return this document duly completed and signed by you, then you must appear before the court and the
action will proceed as if you had been served on the date you agreed to the waiver. You must answer the complaint within
thirty (30) days of the date you mailed the duly completed waiver.

        If you choose not to grant the waiver, then the Plaintiff will proceed to serve you in accordance with Rule 4 of the
Rules of Civil Procedure of Puerto Rico and to ask the court to impose payment of the expense for any service of process,
including attorney's fees, on you. With regard to this subject, please read the explanation on the back of this form.

       I hereby certify that I have sent this request with a copy of the complaint and a pre-addressed stamped envelope,
this day, 24th of April, 2020.

                                                     José A. Andréu Fuentes
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     [signature]
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     9088
                                                     (Legal Representative's Number with the Supreme Court, if applicable)
                                                     261 Ave. Domenech, San Juan, Puerto Rico 00918
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     jaf@andreu-sagardia.com
                                                     (Email Address, if any)
                                                     (787) 754-1777 / (787) 763-8045
                                                     (Phone Number) (Fax Number)




OAT1579 (Rev. October 2011) Notification of Legal Action and Request for Waiver of Service of Process                  Page 1 of 2
Rules of Civil Procedure 2009
           Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 35 of 47



                                      WAIVER OF SERVICE OF PROCESS

  To:
                                                      (Name of the Defendant)

  Address:

       I, ______________________, the Defendant, hereby acknowledge receipt of this Request for Waiver
of Service and a copy, which were sent by you in the case shown above. I also acknowledge receipt of a
copy of the legal action filed in the case and a pre-addressed stamped envelope in which I will be able to
return this document, at no cost to myself, once it is signed.

       I agree to economize on the costs for service of process and sending an additional copy of the
complaint. As such, I hereby waive the personal service of process, as provided for in Rule 4 of the Rules of
Civil Procedure of Puerto Rico. However, I retain the right to request transfer of the case to a competent
courtroom and to present any defenses or objections that may exist regarding the cause of the action or the
jurisdiction of the court, with the exception of those defenses relating to defects in the service of this process.
I hereby certify that my waiver is voluntary and is not the result of coercion.

     I understand that the court may find me to be in contempt, if I do not provide an answer to the
complaint or file a corresponding motion within thirty (30) days of this document having been sent.

        Sent this day, ____ ________________, ________.


                                                                      ______________________________________
                                                                              (Signature of the Defendant)


                                  Duty to Avoid Expenses for Service of Process

       Rule 4.5 of the Rules of Civil Procedure of Puerto Rico requires, with a few exceptions, that the
Defendant avoid the costs of service of process and of the complaint. Therefore, if the Defendant does not
waive service of process after having been notified of the legal action filed against it, and such a waiver has
been requested, then it must bear the costs of service, unless it proves just cause. It will not constitute just
cause for refusing to waive any service of process whenever the Defendant deems the complaint has no merit
or that it was filed in a court without competence or jurisdiction over the matter, the person or the property.

      The Defendant waiving the service of process retains all defenses and objections. As such, it may
present them at a later date, except those relating to the service of process or how it was made. It may also
request the transfer of the case to a competent court, if it deems it to be admissible.

        Any Defendant waiving the service of process must provide the legal representative of the Plaintiff or
the party representing himself/herself the corresponding document answering the complaint and must submit
it to the court within the period of time provided for in the request for a waiver. By waiving the service of
process, the Defendant may have a longer period of time to answer the complaint than if it had been served
on the date it received the request for a waiver of service. If an answer or motion is not provided within that
period of time, the court may hold the Defendant in contempt and subsequently rule against it, or any other
remedy, if the court, in the exercise of its sound discretion, considers it appropriate.




OAT1579 (Rev. October 2011) Notification of Legal Action and Request for Waiver of Service of Process   Page 2 of 2
Rules of Civil Procedure 2009
                        Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 36 of 47


DATE OF TRANSLATION:                      20-May-20
                                          NOTIFICACION DE DEMANDA - DUAL CORPORATE(1)(1)
ELECTRONIC FILE NAME:
                                          (00580565xA9C01)
SOURCE LANGUAGE:                          Spanish
TARGET LANGUAGE:                          English
TRANSPERFECT JOB ID:                      US0706871
TransPerfect is globally certified under the standards ISO 9001:2015 and ISO 17100:2015. This
Translation Certificate confirms the included documents have been completed in conformance with the
Quality Management System documented in its ISO process maps and are, to the best knowledge and
belief of all TransPerfect employees engaged on the project, full and accurate translations of the source
material.
TCert v. 2.0
           Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 37 of 47


[logo:] COMMONWEALTH                                   Commonwealth of Puerto Rico
OF PUERTO RICO                                        GENERAL COURT OF JUSTICE
GENERAL COURT
                                                          Court of First Instance
                                              Courtroom (☒Superior, ☐ Municipal of) MAYAGUEZ


GREEN ENTERPRISES, LLC                                           CASE NO.:           MZ2020CV00371
                      Name of Plaintiff(s)

                               v.                                Courtroom No.
DUAL CORPORATE RISKS LIMITED, ET AL.                             Civil Action for:      DECLARATORY JUDGMENT; ET AL.
                   Name of the Defendant(s)                                                       Matter or Subject

      NOTIFICATION OF LEGAL ACTION AND REQUEST FOR WAIVER OF SERVICE OF PROCESS

To:                 DUAL CORPORATE RISKS LIMITED
                                                (Name of the Defendant)

Address:            One Creechurch Place, London EC3A 5AF, United Kingdom


        By means of this letter, I hereby notify you that legal action has been filed against you (or the entity you represent)
in the case shown above. I am attaching a true and exact copy of the complaint filed, from which you may obtain all of the
details about the aforementioned complaint. In addition, in accordance with the provisions of Rule 4.5 of the Rules of Civil
Procedure of Puerto Rico, I hereby request you to sign a waiver for the personal service of process that was issued in
your name, so that the expense that procedure entails can be avoided.

       If you agree to the requested waiver, you must complete and sign the back of this request and return it in the
pre-addressed stamped envelope included within twenty (20) days of the postmark date of this request or within thirty (30)
days of that date if you are outside of Puerto Rico.

         Once you return this document duly completed and signed by you, then you must appear before the court and the
action will proceed as if you had been served on the date you agreed to the waiver. You must answer the complaint within
thirty (30) days of the date you mailed the duly completed waiver.

        If you choose not to grant the waiver, then the Plaintiff will proceed to serve you in accordance with Rule 4 of the
Rules of Civil Procedure of Puerto Rico and to ask the court to impose payment of the expense for any service of process,
including attorney's fees, on you. With regard to this subject, please read the explanation on the back of this form.

       I hereby certify that I have sent this request with a copy of the complaint and a pre-addressed stamped envelope,
this day, 24th of April, 2020.

                                                     José A. Andréu Fuentes
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     [signature]
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     9088
                                                     (Legal Representative's Number with the Supreme Court, if applicable)
                                                     261 Ave. Domenech, San Juan, Puerto Rico 00918
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     jaf@andreu-sagardia.com
                                                     (Email Address, if any)
                                                     (787) 754-1777 / (787) 763-8045
                                                     (Phone Number) (Fax Number)




OAT1579 (Rev. October 2011) Notification of Legal Action and Request for Waiver of Service of Process                  Page 1 of 2
Rules of Civil Procedure 2009
           Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 38 of 47



                                      WAIVER OF SERVICE OF PROCESS

  To:
                                                      (Name of the Defendant)

  Address:

       I, ______________________, the Defendant, hereby acknowledge receipt of this Request for Waiver
of Service and a copy, which were sent by you in the case shown above. I also acknowledge receipt of a
copy of the legal action filed in the case and a pre-addressed stamped envelope in which I will be able to
return this document, at no cost to myself, once it is signed.

       I agree to economize on the costs for service of process and sending an additional copy of the
complaint. As such, I hereby waive the personal service of process, as provided for in Rule 4 of the Rules of
Civil Procedure of Puerto Rico. However, I retain the right to request transfer of the case to a competent
courtroom and to present any defenses or objections that may exist regarding the cause of the action or the
jurisdiction of the court, with the exception of those defenses relating to defects in the service of this process.
I hereby certify that my waiver is voluntary and is not the result of coercion.

     I understand that the court may find me to be in contempt, if I do not provide an answer to the
complaint or file a corresponding motion within thirty (30) days of this document having been sent.

        Sent this day, ____ ________________, ________.


                                                                      ______________________________________
                                                                              (Signature of the Defendant)


                                  Duty to Avoid Expenses for Service of Process

       Rule 4.5 of the Rules of Civil Procedure of Puerto Rico requires, with a few exceptions, that the
Defendant avoid the costs of service of process and of the complaint. Therefore, if the Defendant does not
waive service of process after having been notified of the legal action filed against it, and such a waiver has
been requested, then it must bear the costs of service, unless it proves just cause. It will not constitute just
cause for refusing to waive any service of process whenever the Defendant deems the complaint has no merit
or that it was filed in a court without competence or jurisdiction over the matter, the person or the property.

      The Defendant waiving the service of process retains all defenses and objections. As such, it may
present them at a later date, except those relating to the service of process or how it was made. It may also
request the transfer of the case to a competent court, if it deems it to be admissible.

        Any Defendant waiving the service of process must provide the legal representative of the Plaintiff or
the party representing himself/herself the corresponding document answering the complaint and must submit
it to the court within the period of time provided for in the request for a waiver. By waiving the service of
process, the Defendant may have a longer period of time to answer the complaint than if it had been served
on the date it received the request for a waiver of service. If an answer or motion is not provided within that
period of time, the court may hold the Defendant in contempt and subsequently rule against it, or any other
remedy, if the court, in the exercise of its sound discretion, considers it appropriate.




OAT1579 (Rev. October 2011) Notification of Legal Action and Request for Waiver of Service of Process   Page 2 of 2
Rules of Civil Procedure 2009
                        Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 39 of 47


DATE OF TRANSLATION:                      20-May-20
                                          NOTIFICACION DE DEMANDA - HISCOX SYNDICATES(1)(1)
ELECTRONIC FILE NAME:
                                          (00580564xA9C01)
SOURCE LANGUAGE:                          Spanish
TARGET LANGUAGE:                          English
TRANSPERFECT JOB ID:                      US0706871
TransPerfect is globally certified under the standards ISO 9001:2015 and ISO 17100:2015. This
Translation Certificate confirms the included documents have been completed in conformance with the
Quality Management System documented in its ISO process maps and are, to the best knowledge and
belief of all TransPerfect employees engaged on the project, full and accurate translations of the source
material.
TCert v. 2.0
           Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 40 of 47


[logo:] COMMONWEALTH                                    Commonwealth of Puerto Rico
OF PUERTO RICO                                         GENERAL COURT OF JUSTICE
GENERAL COURT
                                                          Court of First Instance
                                              Courtroom (☒Superior, ☐ Municipal of) MAYAGUEZ


GREEN ENTERPRISES, LLC                                           CASE NO.:           MZ2020CV00371
                      Name of Plaintiff(s)

                               v.                                Courtroom No.
DUAL CORPORATE RISKS LIMITED, ET AL.                             Civil Action for:      DECLARATORY JUDGMENT; ET AL.
                   Name of the Defendant(s)                                                       Matter or Subject

      NOTIFICATION OF LEGAL ACTION AND REQUEST FOR WAIVER OF SERVICE OF PROCESS

To:                 HISCOX SYNDICATES LIMITED AT LLOYD'S OF LONDON
                                                 (Name of the Defendant)

Address:            One Creechurch Place, London EC3A 5AF, United Kingdom


        By means of this letter, I hereby notify you that legal action has been filed against you (or the entity you represent)
in the case shown above. I am attaching a true and exact copy of the complaint filed, from which you may obtain all of the
details about the aforementioned complaint. In addition, in accordance with the provisions of Rule 4.5 of the Rules of Civil
Procedure of Puerto Rico, I hereby request you to sign a waiver for the personal service of process that was issued in
your name, so that the expense that procedure entails can be avoided.

       If you agree to the requested waiver, you must complete and sign the back of this request and return it in the
pre-addressed stamped envelope included within twenty (20) days of the postmark date of this request or within thirty (30)
days of that date if you are outside of Puerto Rico.

         Once you return this document duly completed and signed by you, then you must appear before the court and the
action will proceed as if you had been served on the date you agreed to the waiver. You must answer the complaint within
thirty (30) days of the date you mailed the duly completed waiver.

        If you choose not to grant the waiver, then the Plaintiff will proceed to serve you in accordance with Rule 4 of the
Rules of Civil Procedure of Puerto Rico and to ask the court to impose payment of the expense for any service of process,
including attorney's fees, on you. With regard to this subject, please read the explanation on the back of this form.

       I hereby certify that I have sent this request with a copy of the complaint and a pre-addressed stamped envelope,
this day, 24th of April, 2020..

                                                     José A. Andréu Fuentes
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     [signature]
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     9088
                                                     (Legal Representative's Number with the Supreme Court, if applicable)
                                                     261 Ave. Domenech, San Juan, Puerto Rico 00918
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     jaf@andreu-sagardia.com
                                                     (Email Address, if any)
                                                     (787) 754-1777 / (787) 763-8045
                                                     (Phone Number) (Fax Number)




OAT1579 (Rev. October 2011) Notification of Legal Action and Request for Waiver of Service of Process                  Page 1 of 2
Rules of Civil Procedure 2009
           Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 41 of 47



                                      WAIVER OF SERVICE OF PROCESS

  To:
                                                      (Name of the Defendant)

  Address:

       I, ______________________, the Defendant, hereby acknowledge receipt of this Request for Waiver
of Service and a copy, which were sent by you in the case shown above. I also acknowledge receipt of a
copy of the legal action filed in the case and a pre-addressed stamped envelope in which I will be able to
return this document, at no cost to myself, once it is signed.

       I agree to economize on the costs for service of process and sending an additional copy of the
complaint. As such, I hereby waive the personal service of process, as provided for in Rule 4 of the Rules of
Civil Procedure of Puerto Rico. However, I retain the right to request transfer of the case to a competent
courtroom and to present any defenses or objections that may exist regarding the cause of the action or the
jurisdiction of the court, with the exception of those defenses relating to defects in the service of this process.
I hereby certify that my waiver is voluntary and is not the result of coercion.

     I understand that the court may find me to be in contempt, if I do not provide an answer to the
complaint or file a corresponding motion within thirty (30) days of this document having been sent.

        Sent this day, ____ ________________, ________.


                                                                      ______________________________________
                                                                              (Signature of the Defendant)


                                  Duty to Avoid Expenses for Service of Process

       Rule 4.5 of the Rules of Civil Procedure of Puerto Rico requires, with a few exceptions, that the
Defendant avoid the costs of service of process and of the complaint. Therefore, if the Defendant does not
waive service of process after having been notified of the legal action filed against it, and such a waiver has
been requested, then it must bear the costs of service, unless it proves just cause. It will not constitute just
cause for refusing to waive any service of process whenever the Defendant deems the complaint has no merit
or that it was filed in a court without competence or jurisdiction over the matter, the person or the property.

      The Defendant waiving the service of process retains all defenses and objections. As such, it may
present them at a later date, except those relating to the service of process or how it was made. It may also
request the transfer of the case to a competent court, if it deems it to be admissible.

        Any Defendant waiving the service of process must provide the legal representative of the Plaintiff or
the party representing himself/herself the corresponding document answering the complaint and must submit
it to the court within the period of time provided for in the request for a waiver. By waiving the service of
process, the Defendant may have a longer period of time to answer the complaint than if it had been served
on the date it received the request for a waiver of service. If an answer or motion is not provided within that
period of time, the court may hold the Defendant in contempt and subsequently rule against it, or any other
remedy, if the court, in the exercise of its sound discretion, considers it appropriate.




OAT1579 (Rev. October 2011) Notification of Legal Action and Request for Waiver of Service of Process   Page 2 of 2
Rules of Civil Procedure 2009
                        Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 42 of 47


DATE OF TRANSLATION:                      20-May-20
                                          NOTIFICACION DE DEMANDA - NOA LLOYD'S SYNDICATE
ELECTRONIC FILE NAME:
                                          3902(1) (00580560xA9C01)
SOURCE LANGUAGE:                          Spanish
TARGET LANGUAGE:                          English
TRANSPERFECT JOB ID:                      US0706871
TransPerfect is globally certified under the standards ISO 9001:2015 and ISO 17100:2015. This
Translation Certificate confirms the included documents have been completed in conformance with the
Quality Management System documented in its ISO process maps and are, to the best knowledge and
belief of all TransPerfect employees engaged on the project, full and accurate translations of the source
material.
TCert v. 2.0
           Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 43 of 47


[logo:] COMMONWEALTH                                    Commonwealth of Puerto Rico
OF PUERTO RICO                                         GENERAL COURT OF JUSTICE
GENERAL COURT
                                                          Court of First Instance
                                              Courtroom (☒Superior, ☐ Municipal of) MAYAGUEZ


GREEN ENTERPRISES, LLC                                           CASE NO.:           MZ2020CV00371
                      Name of Plaintiff(s)

                               v.                                Courtroom No.
DUAL CORPORATE RISKS LIMITED, ET AL.                             Civil Action for:      DECLARATORY JUDGMENT; ET AL.
                   Name of the Defendant(s)                                                       Matter or Subject

      NOTIFICATION OF LEGAL ACTION AND REQUEST FOR WAIVER OF SERVICE OF PROCESS

To:                 NOA LLOYD'S SYNDICATE 3902
                                                             (Name of the Defendant)

Address:            One Creechurch Place, London EC3A 5AF, United Kingdom


        By means of this letter, I hereby notify you that legal action has been filed against you (or the entity you represent)
in the case shown above. I am attaching a true and exact copy of the complaint filed, from which you may obtain all of the
details about the aforementioned complaint. In addition, in accordance with the provisions of Rule 4.5 of the Rules of Civil
Procedure of Puerto Rico, I hereby request you to sign a waiver for the personal service of process that was issued in
your name, so that the expense that procedure entails can be avoided.

       If you agree to the requested waiver, you must complete and sign the back of this request and return it in the
pre-addressed stamped envelope included within twenty (20) days of the postmark date of this request or within thirty (30)
days of that date if you are outside of Puerto Rico.

         Once you return this document duly completed and signed by you, then you must appear before the court and the
action will proceed as if you had been served on the date you agreed to the waiver. You must answer the complaint within
thirty (30) days of the date you mailed the duly completed waiver.

        If you choose not to grant the waiver, then the Plaintiff will proceed to serve you in accordance with Rule 4 of the
Rules of Civil Procedure of Puerto Rico and to ask the court to impose payment of the expense for any service of process,
including attorney's fees, on you. With regard to this subject, please read the explanation on the back of this form.

       I hereby certify that I have sent this request with a copy of the complaint and a pre-addressed stamped envelope,
this day, 24th of April, 2020..

                                                     José A. Andréu Fuentes
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     [signature]
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     9088
                                                     (Legal Representative's Number with the Supreme Court, if applicable)
                                                     261 Ave. Domenech, San Juan, Puerto Rico 00918
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     jaf@andreu-sagardia.com
                                                     (Email Address, if any)
                                                     (787) 754-1777 / (787) 763-8045
                                                     (Phone Number) (Fax Number)




OAT1579 (Rev. October 2011) Notification of Legal Action and Request for Waiver of Service of Process                  Page 1 of 2
Rules of Civil Procedure 2009
           Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 44 of 47



                                      WAIVER OF SERVICE OF PROCESS

  To:
                                                      (Name of the Defendant)

  Address:

       I, ______________________, the Defendant, hereby acknowledge receipt of this Request for Waiver
of Service and a copy, which were sent by you in the case shown above. I also acknowledge receipt of a
copy of the legal action filed in the case and a pre-addressed stamped envelope in which I will be able to
return this document, at no cost to myself, once it is signed.

       I agree to economize on the costs for service of process and sending an additional copy of the
complaint. As such, I hereby waive the personal service of process, as provided for in Rule 4 of the Rules of
Civil Procedure of Puerto Rico. However, I retain the right to request transfer of the case to a competent
courtroom and to present any defenses or objections that may exist regarding the cause of the action or the
jurisdiction of the court, with the exception of those defenses relating to defects in the service of this process.
I hereby certify that my waiver is voluntary and is not the result of coercion.

     I understand that the court may find me to be in contempt, if I do not provide an answer to the
complaint or file a corresponding motion within thirty (30) days of this document having been sent.

        Sent this day, ____ ________________, ________.


                                                                      ______________________________________
                                                                              (Signature of the Defendant)


                                  Duty to Avoid Expenses for Service of Process

       Rule 4.5 of the Rules of Civil Procedure of Puerto Rico requires, with a few exceptions, that the
Defendant avoid the costs of service of process and of the complaint. Therefore, if the Defendant does not
waive service of process after having been notified of the legal action filed against it, and such a waiver has
been requested, then it must bear the costs of service, unless it proves just cause. It will not constitute just
cause for refusing to waive any service of process whenever the Defendant deems the complaint has no merit
or that it was filed in a court without competence or jurisdiction over the matter, the person or the property.

      The Defendant waiving the service of process retains all defenses and objections. As such, it may
present them at a later date, except those relating to the service of process or how it was made. It may also
request the transfer of the case to a competent court, if it deems it to be admissible.

        Any Defendant waiving the service of process must provide the legal representative of the Plaintiff or
the party representing himself/herself the corresponding document answering the complaint and must submit
it to the court within the period of time provided for in the request for a waiver. By waiving the service of
process, the Defendant may have a longer period of time to answer the complaint than if it had been served
on the date it received the request for a waiver of service. If an answer or motion is not provided within that
period of time, the court may hold the Defendant in contempt and subsequently rule against it, or any other
remedy, if the court, in the exercise of its sound discretion, considers it appropriate.




OAT1579 (Rev. October 2011) Notification of Legal Action and Request for Waiver of Service of Process   Page 2 of 2
Rules of Civil Procedure 2009
                        Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 45 of 47


DATE OF TRANSLATION:                      20-May-20
                                          NOTIFICACION DE DEMANDA - X1 CATLIN LLOYD'S
ELECTRONIC FILE NAME:
                                          SYNDICATE 2003(1)(1) (00580563xA9C01)
SOURCE LANGUAGE:                          Spanish
TARGET LANGUAGE:                          English
TRANSPERFECT JOB ID:                      US0706871
TransPerfect is globally certified under the standards ISO 9001:2015 and ISO 17100:2015. This
Translation Certificate confirms the included documents have been completed in conformance with the
Quality Management System documented in its ISO process maps and are, to the best knowledge and
belief of all TransPerfect employees engaged on the project, full and accurate translations of the source
material.
TCert v. 2.0
           Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 46 of 47


[logo:] COMMONWEALTH                                    Commonwealth of Puerto Rico
OF PUERTO RICO                                         GENERAL COURT OF JUSTICE
GENERAL COURT
                                                          Court of First Instance
                                              Courtroom (☒Superior, ☐ Municipal of) MAYAGUEZ


GREEN ENTERPRISES, LLC                                           CASE NO.:           MZ2020CV00371
                      Name of Plaintiff(s)

                               v.                                Courtroom No.
DUAL CORPORATE RISKS LIMITED, ET AL.                             Civil Action for:      DECLARATORY JUDGMENT; ET AL.
                   Name of the Defendant(s)                                                       Matter or Subject

      NOTIFICATION OF LEGAL ACTION AND REQUEST FOR WAIVER OF SERVICE OF PROCESS

To:                 X1 CATLIN LLOYD'S SYNDICATE 2003
                                                  (Name of the Defendant)

Address:            One Creechurch Place, London EC3A 5AF, United Kingdom


        By means of this letter, I hereby notify you that legal action has been filed against you (or the entity you represent)
in the case shown above. I am attaching a true and exact copy of the complaint filed, from which you may obtain all of the
details about the aforementioned complaint. In addition, in accordance with the provisions of Rule 4.5 of the Rules of Civil
Procedure of Puerto Rico, I hereby request you to sign a waiver for the personal service of process that was issued in
your name, so that the expense that procedure entails can be avoided.

       If you agree to the requested waiver, you must complete and sign the back of this request and return it in the
pre-addressed stamped envelope included within twenty (20) days of the postmark date of this request or within thirty (30)
days of that date if you are outside of Puerto Rico.

         Once you return this document duly completed and signed by you, then you must appear before the court and the
action will proceed as if you had been served on the date you agreed to the waiver. You must answer the complaint within
thirty (30) days of the date you mailed the duly completed waiver.

        If you choose not to grant the waiver, then the Plaintiff will proceed to serve you in accordance with Rule 4 of the
Rules of Civil Procedure of Puerto Rico and to ask the court to impose payment of the expense for any service of process,
including attorney's fees, on you. With regard to this subject, please read the explanation on the back of this form.

       I hereby certify that I have sent this request with a copy of the complaint and a pre-addressed stamped envelope,
this day, 24th of April, 2020..

                                                     José A. Andréu Fuentes
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     [signature]
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     9088
                                                     (Legal Representative's Number with the Supreme Court, if applicable)
                                                     261 Ave. Domenech, San Juan, Puerto Rico 00918
                                                     (Name of the Legal Representative or Party Representing Himself/Herself)
                                                     jaf@andreu-sagardia.com
                                                     (Email Address, if any)
                                                     (787) 754-1777 / (787) 763-8045
                                                     (Phone Number) (Fax Number)




OAT1579 (Rev. October 2011) Notification of Legal Action and Request for Waiver of Service of Process                  Page 1 of 2
Rules of Civil Procedure 2009
           Case 3:20-cv-01243-JAG Document 1-3 Filed 05/26/20 Page 47 of 47



                                      WAIVER OF SERVICE OF PROCESS

  To:
                                                      (Name of the Defendant)

  Address:

       I, ______________________, the Defendant, hereby acknowledge receipt of this Request for Waiver
of Service and a copy, which were sent by you in the case shown above. I also acknowledge receipt of a
copy of the legal action filed in the case and a pre-addressed stamped envelope in which I will be able to
return this document, at no cost to myself, once it is signed.

       I agree to economize on the costs for service of process and sending an additional copy of the
complaint. As such, I hereby waive the personal service of process, as provided for in Rule 4 of the Rules of
Civil Procedure of Puerto Rico. However, I retain the right to request transfer of the case to a competent
courtroom and to present any defenses or objections that may exist regarding the cause of the action or the
jurisdiction of the court, with the exception of those defenses relating to defects in the service of this process.
I hereby certify that my waiver is voluntary and is not the result of coercion.

     I understand that the court may find me to be in contempt, if I do not provide an answer to the
complaint or file a corresponding motion within thirty (30) days of this document having been sent.

        Sent this day, ____ ________________, ________.


                                                                      ______________________________________
                                                                              (Signature of the Defendant)


                                  Duty to Avoid Expenses for Service of Process

       Rule 4.5 of the Rules of Civil Procedure of Puerto Rico requires, with a few exceptions, that the
Defendant avoid the costs of service of process and of the complaint. Therefore, if the Defendant does not
waive service of process after having been notified of the legal action filed against it, and such a waiver has
been requested, then it must bear the costs of service, unless it proves just cause. It will not constitute just
cause for refusing to waive any service of process whenever the Defendant deems the complaint has no merit
or that it was filed in a court without competence or jurisdiction over the matter, the person or the property.

      The Defendant waiving the service of process retains all defenses and objections. As such, it may
present them at a later date, except those relating to the service of process or how it was made. It may also
request the transfer of the case to a competent court, if it deems it to be admissible.

        Any Defendant waiving the service of process must provide the legal representative of the Plaintiff or
the party representing himself/herself the corresponding document answering the complaint and must submit
it to the court within the period of time provided for in the request for a waiver. By waiving the service of
process, the Defendant may have a longer period of time to answer the complaint than if it had been served
on the date it received the request for a waiver of service. If an answer or motion is not provided within that
period of time, the court may hold the Defendant in contempt and subsequently rule against it, or any other
remedy, if the court, in the exercise of its sound discretion, considers it appropriate.




OAT1579 (Rev. October 2011) Notification of Legal Action and Request for Waiver of Service of Process   Page 2 of 2
Rules of Civil Procedure 2009
